Citation Nr: 0821489	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-35 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia, right knee, with Osgood-Schlatter's 
disease.

2.  Entitlement to an initial rating in excess of 10 percent 
for osteoarthritis of the right knee. 

3.  Entitlement to an initial rating in excess of 30 percent 
for right shoulder strain with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
November 1984.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The February 2004 rating decision granted 
service connection for right knee disability and assigned an 
initial rating of 10 percent, effective from June 18, 2003, 
and granted service connection for right shoulder disability 
and assigned an initial rating of 30 percent, effective from 
June 18, 2003.  By a rating decision dated in April 2007, 
separate service connection was granted for osteoarthritis of 
the right knee, effective from October 4, 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received in July 2004 (but dated June 23, 
2004), the veteran requested higher ratings for his service-
connected right knee and right shoulder disabilities.  With 
his written statement he submitted reports of new patient 
evaluation and treatment on June 8, 2004, at a VA community 
based outpatient clinic (CBOC) in Marquette, Michigan.  These 
treatment records focused on the veteran's newly service-
connected right shoulder and right knee disabilities.  In the 
correspondence, he described severe pain in his right 
shoulder and right knee, and stated he had further treatment 
scheduled on June 28th at the Iron Mountain VA Medical 
Center.  He stated that medical records were with the Iron 
Mountain VAMC and the Marquette CBOC.  Records of treatment 
at the Iron Mountain VAMC or the Marquette CBOC have not been 
requested or associated with the claims folder.  

In September 2006, the veteran wrote to the RO stating that 
his right knee disability had increased in severity, and that 
he was being treated for this disability at the Iron Mountain 
VA hospital.  Records of treatment of the veteran's right 
shoulder and right knee were associated with the claims file 
in December 2006, as part of a VA examination request for an 
upcoming January 2007 VA examination, but the treatment 
records were for the period from June 29, 2006, to August 22, 
2006, only.  The report of August 22, 2006, treatment makes 
reference to an MRI of the right knee performed on July 26, 
2006, the report for which has not been associated with the 
claims file.  In a report of a VA examination of the knee in 
January 2007, the examiner, apparently unaware of the July 
2006 MRI, noted that X-rays could not evaluate the soft 
tissue structures of the knee for internal derangement, that 
he was relying on old radiographic data and a review of the 
claims file, and that "I do not have the capability to do an 
MRI of the knee here."  He indicated that the veteran was 
seeing a VA orthopedist, Dr. R.  The claim for a higher 
initial rating for right knee disability was readjudicated in 
April 2007, without seeking or obtaining any additional 
records of VA treatment.  

Additionally, although the few new records of treatment 
(though likely part of a more complete set) for the veteran's 
right shoulder disability had been received in December 2006, 
the claim for an increased rating for right shoulder 
disability was not readjudicated before being certified to 
the Board in August 2007.

In an Informal Hearing Presentation received in June 2008, 
the veteran's representative specifically noted that records 
of treatment dating from June and July 2004 had been 
identified by the veteran but not sought or obtained by the 
RO.   The representative requested that the Board remand this 
matter to the RO to obtain records of the veteran's VA 
treating orthopedic physician at the Iron Mountain VAMC.

In light of the foregoing, the Board finds that a remand of 
this matter is warranted for the purpose of obtaining the 
records of VA treatment of the veteran's right knee and right 
shoulder disabilities for the period from June 2004 forward.  
See 38 U.S.C.A. § 5103A(b)-(c); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The Board further finds that after such 
records are obtained, new examinations of the veteran's right 
shoulder and right knee should be conducted, so that the VA 
examiners may have access to all pertinent imaging and 
treatment data in connection with conducting a physical 
examination and evaluating the veteran's level of disability.  
See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his right shoulder 
and right knee disabilities for the period 
from June 2003 forward.  After any 
required releases for medical information 
are requested and obtained from the 
veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained. 

The records sought must include all 
records of VA treatment for the veteran's 
right shoulder and right knee disabilities 
at the Iron Mountain VAMC and the 
Marquette CBOC, dating from June 2004 
forward, and reports of any associated MRI 
or other imaging of the right shoulder and 
right knee, to include a report of an MRI 
of the right knee conducted in July 2006 
(see VA record of treatment on August 22, 
2006).

2.  Once all available medical records have 
been received, the RO should make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded a VA 
orthopedic examination for the purpose of 
determining the current severity of his 
service-connected right shoulder and right 
knee disabilities.

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed.
 
The examiner should perform full range of 
motion studies and comment on the 
functional limitations of the service-
connected right knee and right shoulder 
disabilities caused by pain, flare-ups of 
pain, weakness, fatigability, and 
incoordination.  

Any additional functional limitation should 
be expressed as limitation of motion of the 
joint.  Specifically, after determining the 
range of motion of the right shoulder and 
right knee, the examiner should opine 
whether it is at least as likely as not 
that there is any additional functional 
loss (i.e., additional loss of motion) due 
to pain or flare-ups of pain supported by 
adequate objective findings, or weakness on 
movement, excess fatigability, or 
incoordination. 

The examiner should also comment on the 
degree of any instability of the right knee 
found.

3.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



